Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO.:

  MICHAEL THOMAS,

            Plaintiff,

  vs.

  CHEF TEACH HOUSE OF MAC LLC, a Florida
  Limited Liability Company and WORLD FAMOUS HOUSE
  OF MAC LLC., a Florida Limited Liability Company

         Defendants.
  __________________________________________/

                                            COMPLAINT

           Plaintiff MICHAEL THOMAS, (hereinafter “Plaintiff”) by and through his undersigned

  attorney hereby sues Defendant, CHEF TEACH HOUSE OF MAC LLC, a Florida Limited

  Liability Company, and WORLD FAMOUS HOUSE OF MAC LLC, a Florida Limited Liability

  Company, (collectively hereinafter “Defendants”) and states as follows:

                                   JURISDICTION AND VENUE

  1. This is an action for damages and other relief for unpaid wages, unpaid overtime wages, and

        unlawful termination committed by Defendants pursuant to the Fair Labor Standards Act, 29

        U.S.C. §§ 201-219 (“FLSA”).

  2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

        and 28 U.S.C. § 1367.

   3. Venue is proper in the Southern District of Florida because Plaintiff was employed by

        Defendants in this District; because Defendants, at all material times, conducted and continue

        to conduct business in the Southern District of Florida; because the acts that give rise to



                                                   1
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 2 of 11




      Plaintiff's claims occurred within the Southern District of Florida; pursuant to 28 U.S.C. §§

      1391(b) and (c); and because Defendants are subject to personal jurisdiction herein Plaintiff

      says that all conditions precedent to the maintenance of this action have heretofore been

      performed or have been waived.

                                                 PARTIES

  4. Plaintiff at all times pertinent to this complaint resided within the Southern District of Florida.

     Plaintiff is over the age of eighteen and otherwise sui juris.

  5. Defendant CHEF TEACH HOUSE OF MAC LLC is a Florida limited liability company

     organized and existing under and by virtue of the laws of Florida and is registered to do

     business within Florida.

  6. Defendant CHEF TEACH HOUSE OF MAC LLC had, at all times material hereto, conducted

     substantial and continuous business within Miami-Dade County, and is subject to the laws of

     the United States and the State of Florida. CHEF TEACH HOUSE OF MAC LLC operates

     several restaurant locations throughout Florida. Specifically Plaintiff worked in the location at

     2055 NW 2nd ave, Miami FL 33127 as a cook.

  7. Defendant CHEF TEACH HOUSE OF MAC LLC is an “employer” as defined by 29 U.S.C.

     § 203(d) and (s)(1), in that has employees engaged in commerce or in the production of goods

     for commerce or that has employees handling, selling, or otherwise working on goods or

     materials that have been moved in or produced for commerce by any person.

  8. At all times material to this Complaint, CHEF TEACH HOUSE OF MAC LLC, has had two

     (2) or more employees who have regularly sold, handled, or otherwise worked on goods and/or

     materials that have been moved in or produced for commerce which as employees subject to

     the provisions of the FLSA, 29 U.S.C. § 207.



                                                    2
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 3 of 11




  9. At all times material to this Complaint, CHEF TEACH HOUSE OF MAC LLC, has had two

     (2) or more employees who have regularly sold, handled, or otherwise worked on goods and/or

     materials that have been moved in or produced for commerce which as employees subject to

     the provisions of the FLSA, 29 U.S.C. § 207.

  10. Defendant WORLD FAMOUS HOUSE OF MAC LLC is a Florida limited liability company

     organized and existing under and by virtue of the laws of Florida and is registered to do

     business within Florida.

  11. Defendant WORLD FAMOUS HOUSE OF MAC LLC had, at all times material hereto,

     conducted substantial and continuous business within Miami-Dade County, and is subject to

     the laws of the United States and the State of Florida. WORLD FAMOUS HOUSE OF MAC

     LLC operates several restaurant locations throughout Florida. Plaintiff worked in the location

     at 2055 NW 2nd ave, Miami FL 33127 as a cook.

  12. Defendant WORLD FAMOUS HOUSE OF MAC LLC is an “employer” as defined by 29

     U.S.C. § 203(d) and (s)(1), in that has employees engaged in commerce or in the production

     of goods for commerce or that has employees handling, selling, or otherwise working on goods

     or materials that have been moved in or produced for commerce by any person.

  13. At all times material to this Complaint, WORLD FAMOUS HOUSE OF MAC LLC, has had

     two (2) or more employees who have regularly sold, handled, or otherwise worked on goods

     and/or materials that have been moved in or produced for commerce which as employees

     subject to the provisions of the FLSA, 29 U.S.C. § 207.

  14. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

     commerce while he worked for Defendants that Plaintiff is covered under the FLSA through




                                                 3
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 4 of 11




     individual coverage, as Plaintiff regular and recurrently used the instrumentalities of interstate

     commerce.

  15. At all material times hereto, Defendants were joint “employers” of Plaintiff as that term is

     defined under 29 U.S.C. § 203(d) in that were both WORLD FAMOUS HOUSE OF MAC

     LLC and CHEF TEACH HOUSE OF MAC LLC were doing business as THE HOUSE OF

     MAC and both restaurants performed the same jobs, under the same managements, offering

     the same services to the customers, and with the same principal location.

  16. Defendants WORLD FAMOUS HOUSE OF MAC LLC and CHEF TEACH HOUSE OF

     MAC LLC upon knowledge and belief, separately and/or in combination have had gross

     revenue which exceeds $500,000 for each of the past three (3) years and utilizes goods in the

     flow of commerce across state lines.

  17. During all times relevant to this Complaint, Plaintiff was employed by Defendants as a cook.

     Plaintiff was therefore an employee as defined by 29 U.S.C. § 203(e).

  18. All Defendants were “employers” of Plaintiff as the term is defined under 29 U.S.C. § 203(d).

  19. All other conditions precedent to this action have been performed or have been waived.


                                     GENERAL ALLEGATIONS

  20. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

     procedures set forth hereinafter, and who worked in excess of forty (40) hours during one of

     more workweeks within three (3) years of the filing of this complaint.

  21. Specifically, Plaintiff performed work for Defendants as line cook from on or about July 2019

     until on or about October 2019.




                                                   4
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 5 of 11




  22. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

  23. Based on the information currently available to Plaintiff, Plaintiff was paid an average rate of

     $13.50 per hour.

  24. Plaintiff regularly worked 40 - 50 hours per week. He was normally scheduled five (5) to six

     (6) days per week.

  25. Despite the fact that Plaintiff worked over 40 hours in a workweek, he was not paid overtime

     by Defendants. Specifically, Defendants failed to compensate Plaintiff at a rate no less than

     one and one and half times his regular rate for all hours worked in excess of forty (40) hours.

  26. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

   27. Defendants and their representatives knew that Plaintiff was working overtime, and that

      federal law requires employees to be compensated at time and one-half per hour for overtime

      pay.

   28. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

      to receive.

   29. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

      to pay it a reasonable fee for its services.

  30. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

     this action.




                                                     5
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 6 of 11




                                        COUNT I
                               VIOLATION OF FLSA/OVERTIME
                        against WORLD FAMOUS HOUSE OF MAC LLC

  31. Plaintiff, re-alleges and reaffirms paragraphs 1 through 30 as if fully set forth herein.

  32. This action is brought by Plaintiff to recover from WORLD FAMOUS HOUSE OF MAC LLC

     unpaid overtime compensation, as well as an additional amount as liquidated damages, costs,

     and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. §

     207, and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ

     any of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  33. Since the commencement of Plaintiff’s employment WORLD FAMOUS HOUSE OF MAC

     LLC has willfully violated the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing

     employees engaged in commerce for workweeks longer than forty (40) hours without

     compensating them for all hours worked in excess of forty (40) hours at a rate not less than

     one and one half times his regular rate.

  34. Specifically, throughout his employment Plaintiff regularly worked between 40 - 50 hours

     during each workweek in which he was employed.

  35. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”




                                                    6
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 7 of 11




  36. WORLD FAMOUS HOUSE OF MAC LLC is and was, during all times hereafter mentioned,

     an enterprise engaged in commerce or in the production of goods for commerce as defined in

     §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).

  37. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.

  38. WORLD FAMOUS HOUSE OF MAC LLC knowingly and willfully failed to pay Plaintiff at

     time and one half of his regular rate of pay for all hours worked in excess of forty (40) per

     week between the relevant time period.

  39. By reason of the said intentional, willful, and unlawful acts of Defendant WORLD FAMOUS

     HOUSE OF MAC LLC, Plaintiff has suffered damages plus incurring costs and reasonable

     attorneys' fees.

  40. WORLD FAMOUS HOUSE OF MAC LLC never posted any notice, as required by the Fair

     Labor Standards Act and Federal Law, to inform employees of their federal rights to overtime

     and minimum wage payments.

  41. As a result of WORLD FAMOUS HOUSE OF MAC LLC’s willful violations of the Act,

     Plaintiff is entitled to liquidated damages.

  42. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from Defendant.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant WORLD

  FAMOUS HOUSE OF MAC LLC:



                                                    7
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 8 of 11




         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage and overtime compensation for hours worked in excess of forty (40) weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                         COUNT II
                              VIOLATION OF FLSA/OVERTIME
                          against CHEF TEACH HOUSE OF MAC LLC

  43. Plaintiff, re-alleges and reaffirms paragraphs 1 through 30 as if fully set forth herein.

  44. This action is brought by Plaintiff to recover from CHEF TEACH HOUSE OF MAC LLC

     unpaid overtime compensation, as well as an additional amount as liquidated damages, costs,

     and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. §

     207, and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ

     any of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  45. Since the commencement of Plaintiff’s employment CHEF TEACH HOUSE OF MAC LLC

     has willfully violated the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing

     employees engaged in commerce for workweeks longer than forty (40) hours without




                                                    8
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 9 of 11




     compensating them for all hours worked in excess of forty (40) hours at a rate not less than

     one and one half times his regular rate.

  46. Specifically, throughout his employment Plaintiff regularly worked between 40 - 50 hours

     during each workweek in which he was employed.

  47. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  48. CHEF TEACH HOUSE OF MAC LLC is and was, during all times hereafter mentioned, an

     enterprise engaged in commerce or in the production of goods for commerce as defined in §§

     3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).

  49. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.

  50. CHEF TEACH HOUSE OF MAC LLC knowingly and willfully failed to pay Plaintiff at time

     and one half of his regular rate of pay for all hours worked in excess of forty (40) per week

     between the relevant time period.

  51. By reason of the said intentional, willful, and unlawful acts of Defendant CHEF TEACH

     HOUSE OF MAC LLC, Plaintiff has suffered damages plus incurring costs and reasonable

     attorneys' fees.




                                                  9
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 10 of 11




   52. CHEF TEACH HOUSE OF MAC LLC never posted any notice, as required by the Fair Labor

      Standards Act and Federal Law, to inform employees of their federal rights to overtime and

      minimum wage payments.

   53. As a result of CHEF TEACH HOUSE OF MAC LLC’s willful violations of the Act, Plaintiff

      is entitled to liquidated damages.

   54. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

      29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

      incurred in this action from Defendant.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant CHEF

   TEACH HOUSE OF MAC LLC

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              wage and overtime compensation for hours worked in excess of forty (40) weekly, with

              interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

           E. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.




                                                    10
Case 1:21-cv-23336-XXXX Document 1 Entered on FLSD Docket 09/15/2021 Page 11 of 11




                                    DEMAND FOR JURY TRIAL

   Plaintiff, MICHEAL THOMAS demands trial by jury on all issues and all counts of this

   Complaint so triable as a matter of right.


   Dated: September 15, 2021                    PEREGONZA THE ATTORNEYS, PLLC

                                                1414 NW 107th Ave,
                                                Suite 302
                                                Doral, FL 33172
                                                Tel. (786) 650-0202
                                                Fax. (786) 650-0200

                                                By: /s/Nathaly Saavedra
                                                Nathaly Saavedra, Esq.
                                                Fla. Bar No. 118315
                                                Email: nathaly@peregonza.com




                                                 11
